Citation Nr: 1544264	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-35 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure on a presumptive basis.

2. Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II.

3. Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus, type II.

4. Entitlement to service connection for residuals of right hip fracture, claimed as secondary to peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to July 1970.

This matter comes before the Board of Veteran's Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Anchorage, Alaska. 

The issue(s) of hypertension and peripheral neuropathy, claimed as secondary to diabetes mellitus, type II and right hip fracture claimed as secondary to peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence of record establishes that the Veteran was exposed to herbicides, known as Agent Orange during his military service.

2. The Veteran's diagnosed diabetes mellitus, type II, is presumed to have been cause by his herbicide exposure in service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable disposition of the claim for service connection for diabetes mellitus, type II, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Merits of the Claim

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA laws and regulations additionally provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f).  38 C.F.R. § 3.307(a)(6)(iii).  VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran asserts that he is entitled to service connection for diabetes mellitus, type II because he served in Vietnam and was exposed to herbicides colloquially known as Agent Orange during service. 

The Veteran was afforded a full VA examination in April 2011; the examiner diagnosed the Veteran with diabetes mellitus, type II. The Veteran was also given a Metabolic Panel test in which the examiner reported that the results were clinically significant to the diagnosis of diabetes mellitus, type II. Therefore the requirement for a current disability has been met. 38 C.F.R § 3.303.

The Veteran's service records confirm that the Veteran served in the Republic of Vietnam from June 1969 to July 1970 and was therefore exposed to Agent Orange. The Veteran was afforded an Agent Orange examination in May 2011 and it was determined that the Veteran met the ADA criteria for diabetes mellitus, type II. 

As such, he is entitled to service connection for diabetes mellitus, type II, on a presumptive basis under 38 C.F.R. § 3.309(e).  Accordingly, the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, is granted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking service connection for hypertension, claimed as secondary to diabetes mellitus, type II; peripheral neuropathy, claimed as secondary to diabetes mellitus, type II, and right hip fracture, claimed as secondary to peripheral neuropathy. 


Hypertension

The Veteran's hypertension claim was previously denied because the evidence of record did not reflect that the Veteran had or incurred hypertension during service, nor did the Veteran have a clinical diagnosis of diabetes mellitus, type II. The Board notes that the Veteran has a diagnosis of essential hypertension, but there is no opinion as to how it relates to diabetes mellitus, type II, and/or Agent Orange. 
Additional development should be done as to whether herbicide exposure caused the Veteran's hypertension and/or whether his now service-connected diabetes mellitus, type II caused or aggravated his hypertension. 

The Board finds that the Veteran served in the Republic of Vietnam during his military service, and therefore his exposure to herbicides is presumed. The Board observes that current VA regulations do not provide hypertension as a presumptive disability associated with herbicide exposure. However, the Board also finds that the National Academy of Sciences (NAS), in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure. See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, the Board concludes that a VA examination and opinion is necessary to determine whether the Veteran's current hypertension was caused by or etiologically related to herbicide exposure during active military service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Peripheral Neuropathy/Right Hip Fracture

The Veteran is seeking entitlement to service connection peripheral neuropathy and for right hip fracture as secondary to peripheral neuropathy of the bilateral lower extremities. 

In November 2010, a VA examiner diagnosed the Veteran with peripheral neuropathy involving the bilateral lower extremities and attributed the Veteran's sensory deficits to being multifactorial, to include his glucose intolerance, alcohol and age.  A 2011 VA examiner however, diagnosed the Veteran as having diabetic peripheral neuropathy, attributing it as a complication of his diabetes mellitus, type II.

In a March 2011 rating decision, the Veteran's requests for entitlement to service connection for peripheral neuropathy was denied. In a September 2012 letter, the Veteran conceded that his peripheral neuropathy was not related to his Agent Orange exposure, but provided a notice of disagreement with the March 2011 rating decision, in particular the denial of the claims for entitlement to service connection for his right hip fracture, as related to peripheral neuropathy. The Veteran contends that his peripheral neuropathy is secondarily related to his diabetes mellitus, type II.

The filing of a notice of disagreement places a claim in appellate status. The failure to issue a Statement of the Case in such a circumstance renders a claim procedurally defective and necessitates a remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). Accordingly, the purpose of the remand is to give the RO an opportunity to cure this defect. Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim). 

The Veteran also contends that his right hip fracture is secondarily related to his peripheral neuropathy. On remand, the Veteran should be afforded a VA medical opinion to first address whether the Veteran's peripheral neuropathy is directly related to his active military service, or secondarily related to his service connected diabetes mellitus, type II, and then to opine whether the Veteran's right hip fracture is directly related to his active military service, or secondarily related to peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1. Issue a Statement of the Case concerning the request of entitlement to service connection for peripheral neuropathy, secondarily related to diabetes mellitus, type II.

2. Obtain and address all VA or private treatment records identified by the Veteran that have not been associated with the claims file. All actions to obtain the requested records should be documented fully in the claims file. If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3. After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination report, private treatment records, the above grant of service connection for diabetes mellitus, type II, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner is to opine if it is at least as likely as not (50 percent probability or more) that:

a. The Veteran's hypertension had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include presumed exposure to herbicide.

b. If not caused or permanently aggravated by service, the examiner is asked to address whether it is as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or permanently aggravated by his service connected diabetes mellitus, type II. 

c. A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

d. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

e. The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.

f. All findings should be described in detail and all necessary diagnostic testing performed. 

4. After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination report, private treatment records, the above grant of service connection for diabetes mellitus, type II, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner is to opine if it is at least as likely as not (50 percent probability or more) that: 
a. The Veteran's peripheral neuropathy had onset in service or was caused or permanently aggravated by the Veteran's active military service.

b. If not caused or permanently aggravated by service, the examiner is asked to address whether it is as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy was caused or permanently aggravated by his service connected diabetes mellitus, type II. 

c. A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

d. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

e. The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.

f. All findings should be described in detail and all necessary diagnostic testing performed. 

5. An examiner should also be asked to opine if it is at least as likely as not (50 percent probability or more) that:

a. The Veteran's right hip fracture is caused or permanently aggravated by the Veteran's peripheral neuropathy or any incident of military service.

b A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

c. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

d. The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

e. All findings should be described in detail and all necessary diagnostic testing performed. 

6. Re-adjudicate the claims and issue an SSOC for any claim that is not granted, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


